Judgment and order affirmed, with costs. Memorandum: In view of the form of the decision we construe the judgment dismissing the complaint, which w“e are affirming, as determining that the plaintiff is not entitled to a construction of the contract as one obligating the defendants or either of them to retire, sell or otherwise take up the plaintiff’s shares of stock, and as in nowise adjudicating any question relating to the term of the contract by which the defendants undertook substantially to use their best efforts to sell the plaintiff’s stock, or any possible breach thereof. All concur. (The judgment dismisses the complaint in an action for declaratory judgment as to the rights of parties under a contract concerning disposition of certain shares of stock. The order denies motion to reopen the case.) Present — Sears, P. J., Taylor, Edgeomb, Thompson and Lewis, JJ.